COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00135-CV


IN RE JESSICA MARIE HARRISON                                        RELATOR


                                      ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1
                                     ------------

      We have considered “Relator's Agreed Motion To Dismiss Mandamus.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

relator’s petition for writ of mandamus.

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: October 17, 2013




      1
       See Tex. R. App. P. 47.4.